Exhibit 10.20
For the fiscal year ended 2008, the non-employee directors of Quest Energy GP,
LLC (“Quest Energy GP”), the general partner of Quest Energy Partners, L.P.
received the following compensation:

  •   from January 1, 2008 to August 22, 2008:

    – a pro rated annual director fee of $32,000 per year;       – a pro rated
annual fee of $7,500 per year for the Audit Committee Chairperson;       – a pro
rated annual fee of $2,500 per year for any other committee chairperson;

  •   from August 23, 2008 to December 31, 2008:

    – a pro rated annual director fee of $42,000 per year;       – a pro rated
annual fee of $30,000 per year for the Chairman of the Board;       – a pro
rated annual fee of $7,500 per year for the Audit Committee Chairperson; and    
  – a pro rated annual fee of $2,500 per year for any other committee
chairperson.

Additionally, the Chairman of the Board, a non-employee director, received a
$30,000 pro rated fee based on length of service.
In March 2009, Quest Energy GP’s board of directors approved a change to the
structure of the non-employee directors’ compensation, effective January 1,
2009, based on the recommendation of the Compensation Committee as follows:

  •   annual director fee of $125,000 per year;     •   annual fee of $10,000
per year for the Audit Committee chairperson; and     •   annual fee of $5,000
per year for any other committee chairperson.

Additionally, the Chairman of the Board, a non-employee director, will receive
an annual fee of $30,000 per year. No equity awards will be paid to the
non-employee directors for 2009.

